Citation Nr: 0107864	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of repayment of an overpayment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Committee on 
Waivers and Compromises (the Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO), Cleveland, Ohio.


REMAND

The veteran noted on his substantive appeal, dated and 
received in February 2000, that he wished to have a hearing 
before a member of the Board at the local RO.  A review of 
the record reveals that the veteran has not been provided the 
requested hearing and there is no indication that the veteran 
withdrew his hearing request.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case for a Travel Board hearing before a 
member of the Board, unless otherwise 
indicated.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




